Case 3:19-cv-00165-SLH Document 12-1 Filed 09/14/20 Page1of1
Case 3:19-cv-00165-SLH Document 13 Filed 09/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

Case No. 3:19-cv-00165-SLH
DIANE ST. CLAIR,

Plaintiff,

CITIBANK, N.A.,

Defendant.

 

 

4PROPOSEB] ORDER

Upon review of the Parties’ Stipulation for Dismissal with Prejudice
of Defendant CitiBank, N.A., and good cause appearing,

IT IS ORDERED that the Stipulation is GRANTED.

The above-entitled matter is hereby dismissed with prejudice, as to CitiBank, N.A., with
the parties to bear their own attorneys’ fees, costs, and expenses.

IT IS SO ORDERED.

Dated: Vo e / | 5 2020

     
  
 

\ (VN NLEG: Te ni

LNW UNL
“HONORABLE STEPANIE L. HAINES
UNITED STATES DISTRICT COURT JUDGE

 
